Supreme Court
OF
Nevapa

ior) GTA, etAeia

IN THE SUPREME COURT OF THE STATE OF NEVADA

SEAN MICHAEL BURKS, | No. 85104

Appellant, gas rem
eo FILED

THE STATE OF NEVADA, .
Respondent. AUG 19 2022

ELIZABETH A. BROWN
CLERK OF SUPREME COURT

oY Ss. he
ORDER DISMISSING APPEAL Ser tate

 

This is a pro se appeal from an order of commitment. Because
no statute or court rule permits an appeal from such an order, this court
lacks jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349,
352. 792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only
when statute or court rule provides for appeal). Accordingly, this court

ORDERS this appeal DISMISSED.

Silver

Cobh iJ. p. al

Cadish Pickering

cc: Hon. Christy L. Craig, District Judge
Sean Michael Burks
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk
Clark County Public Defender

2A -PS9YO